Citation Nr: 0215628	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for peri-rectal warts 
and hemorrhoids.

4.  Entitlement to service connection for dental injury from 
service trauma, for dental treatment purposes, to include 
service connection for residuals of tooth extraction.  


REPRESENTATION

Appellant represented by:	Patrick E. O'Neill, Attorney 
at Law




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1983 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in February 
2001.  In addition to the issues on the first page of this 
decision, the issues of entitlement to service connection for 
a right knee disability, a right ankle disability, and a 
stomach disorder were also on appeal.  The February 2001 
decision denied entitlement to service connection for the 
stomach disorder, and remanded the remaining issues to the RO 
for further development.  After the development requested by 
the Board had been completed, entitlement to service 
connection for arthritis of the right knee and arthritis of 
the right ankle was granted in a June 2002 rating decision.  
This is considered a complete grant of the veteran's appeal, 
and these issues are no longer before the Board.  The 
remaining issues listed on the first page of this decision 
continued to be denied by the RO, and have been returned to 
the Board for further appellate review. 


FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
complaints or treatment concerning the left knee; current 
medical records are negative for a chronic left knee 
disability.  

2.  The service medical records do not show a chronic left 
ankle disability during service; current medical records are 
negative for a chronic left ankle disability.  

3.  The veteran was treated for peri-rectal warts during 
service; this disability was acute and transitory, and there 
is no current evidence to show that the veteran has peri-
rectal warts or hemorrhoids.  

4.  The service medical records are negative for evidence of 
a trauma or other injury to the teeth or oral cavity during 
active service; current medical records are negative for a 
residual dental disability as a result of trauma or injury.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  A left ankle disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

3.  A chronic disability manifested by peri-rectal warts and 
hemorrhoids was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001). 

4.  A chronic disability due to a dental injury from service 
trauma, to include service connection for residuals of tooth 
extraction, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1712 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.381, 17.161 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a chronic left 
knee disability and a chronic left ankle disability due to 
active service.  He argues that he was treated for left ankle 
sprains during service, and that his current complaints are 
related to those injuries.  The veteran also notes that he 
underwent excision of peri-rectal warts during service, which 
he believes resulted in chronic hemorrhoids.  Finally, the 
veteran notes that he was hospitalized with an infection of 
the mouth following the removal of an abscessed tooth.  He 
believes that he is entitled to compensation for this 
incident.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

An October 1998 letter to the veteran provided him with an 
overview of the claims process.  It also notified him of the 
evidence he was required to submit to prevail in his claim.  
After receiving a list of treatment sources and permission to 
obtain records from these sources from the veteran in 
November 1998, the RO requested the medical records from each 
of these sources in December 1998.  After the denial of the 
veteran's claim, he received timely notice of the decision on 
appeal, and he has been provided with a Statement of the Case 
and a Supplemental Statement of the Case that contain the 
laws and regulations concerning his claim, and an explanation 
of the reasons and bases for the denial of his claim, which 
also indicated what evidence was needed to prevail.  
Following the February 2001 remand, the veteran was contacted 
by letter in March 2001 and requested to provide the dates 
and sources of all VA treatment and to identify the sources 
of any private treatment for his claimed disabilities.  The 
veteran was provided with additional information concerning 
the VCAA in a March 2001 letter, which also informed the 
veteran what evidence it was his responsibility to provide, 
and what evidence would or could be obtained by VA.  The 
record indicates that VA has contacted all sources of 
treatment fully identified by the veteran, and has obtained 
all pertinent records.  The Board must conclude that the 
duties to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If arthritis becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

Left Knee and Left Ankle

The service medical records show that the veteran was seen 
for treatment of recurrent left and right ankle sprains in 
January 1984.  He was placed on profile on the same day he 
received his treatment.  The remainder of the service medical 
records are negative for evidence of a left ankle disability.  
These records are entirely negative for a left knee 
disability.  The December 1985 discharge examination found 
that the veteran's lower extremities were normal, and the 
veteran did not report a history of either a left knee 
disability or a left ankle disability on a Report of Medical 
History completed at this time. 

The initial evidence of a post service left knee disability 
and left ankle disability is contained in October 1998 VA 
treatment records, which note complaints that both knees and 
both ankles were aching and swelling.  On examination, there 
was medial tenderness of both knees.  An X-ray study 
indicated that the knees were normal, but that there was 
degenerative joint disease of the ankles.  

VA medical records dated November 1998 show that the veteran 
complained of a history of bilateral knee pain and left ankle 
pain for 12 years, which had recently become worse.  He had a 
feeling of giving way, which would cause him to fall.  The 
left knee was positive for crepitus, and McMurrays sign.  An 
X-ray study of the left knee was negative for degenerative 
joint disease, and was within normal limits.  The assessment 
was bilateral knee pain, possible left lateral meniscus tear.  

In January 1999 VA treatment records, the veteran complained 
of a history of bilateral knee pain and left ankle pain for 
the past 12 years.  An examination of the left knee was 
positive for crepitus, with positive McMurrays.  The veteran 
retained a full range of motion, and other testing was 
negative.  The assessment was bilateral knee pain and 
possible left lateral meniscul tear.  

VA treatment records from February 2001 show that the veteran 
was afforded an X-ray study of his left knee.  This revealed 
mild narrowing of the medial joint space bilaterally, but was 
otherwise unremarkable.  

June 2001 VA treatment records state that the veteran has a 
history of degenerative joint disease of the knees.  The 
assessment included degenerative joint disease of the knees.  

The veteran was afforded a VA orthopedic examination in 
September 2001.  The claims folder was reviewed by the 
examiner in conjunction with the examination.  The veteran 
complained of bilateral ankle pain, especially on the right.  
He said that his left ankle was not as bad, and he only had 
problems every now and then.  There was a history of a right 
knee injury in service, but the veteran denied any other 
injuries to the ankles or knees.  On examination, the left 
knee had tenderness to palpation of the medial joint line.  
However, this was not consistent with repeated attempts to 
reproduce the pain and during distraction maneuvers.  Range 
of motion was from zero to 145 degrees, and there was no 
lateral instability.  The remainder of the examination of the 
left knee was negative.  The left ankle had mild supination.  
There was no tenderness, swelling, or laxity, and range of 
motion was from 10 degrees of dorsiflexion, to 40 degrees of 
plantar flexion.  An X-ray study revealed degenerative 
changes of the right knee, and studies of the ankles were 
normal.  A review of previous X-ray studies revealed 
degenerative changes of the right knee and right ankle.  The 
diagnoses stated no evidence from review of the service 
medical records of sprains of the left ankle or injuries to 
the left knee.  The examinations of the left knee and left 
ankle were essentially normal.  

The Board finds that entitlement to service connection for a 
left knee disability is not warranted.  The service medical 
records are negative for an injury or complaints pertinent to 
the left knee, and the discharge examination indicated that 
the lower extremities were normal.  The post service medical 
records show complaints of pain and crepitus, and also 
contain an assessment of a possible meniscus tear.  February 
2001 X-ray studies also reveal mild narrowing in the joint 
space.  However, the September 2001 VA examination was 
completely negative for a left knee disability.  The X-ray 
study was normal, and the examiner stated that the left knee 
was essentially normal.  The Board notes the veteran's 
complaints of pain.  However, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  As there is no evidence of a chronic left knee 
disability during service, and as the evidence does not show 
a current chronic left knee disability, the preponderance of 
the evidence is against the veteran's claim for service 
connection for a left knee disability.  

Similarly, the Board notes that the service medical records 
reveal a history of repeated bilateral ankle sprains.  
However, while these records show treatment for the right 
ankle on several occasions, they are negative for treatment 
of a left ankle sprain.  The lower extremities were found to 
be normal at discharge.  The post service medical records 
show complaints of bilateral ankle swelling and aching in 
October 1998, and an X-ray study conducted at that time 
showed bilateral degenerative joint disease.  However, X-ray 
studies conducted at the September 2001 VA examination were 
normal.  The September 2001 examiner stated that there was no 
evidence of left ankle sprains in service, and that the left 
ankle examination was essentially normal.  Therefore, as 
there was no evidence of a chronic left ankle disability 
during service, and as there is no current evidence of a 
chronic left ankle disability, the preponderance of the 
evidence is against entitlement to service connection for a 
left ankle disability.  Degmetich v. Brown, 104 F.3d 1328 
(1997).  

Peri-rectal Warts and Hemorrhoids

The service medical records show that the veteran began to 
receive treatment for peri-rectal warts in September 1985.  
He was noted to have a large mass of peri-anal condyloma.  
Treatment did not improve the condition, and the veteran was 
referred to the surgery clinic for definitive treatment.  
There, he underwent fulguration of anal condylomata in 
October 1985.  

The December 1985 discharge examination shows that an 
examination of the anus and rectum was normal.  The veteran 
did not report his history of anal warts on a Report of 
Medical History obtained at this time.  

The post service medical records are negative for evidence of 
peri-rectal warts or hemorrhoids.  October 2000 records state 
that an ano-rectal examination was normal.  

The veteran was scheduled for a VA rectal examination 
following the February 2001 remand.  In September 2001, he 
contacted the RO and requested that this examination be 
canceled.  He stated that his hemorrhoids had resolved.  

Entitlement to service connection for peri-rectal warts and 
hemorrhoids is not merited.  The service medical records show 
that the veteran underwent treatment for peri-rectal warts 
only two months before discharge from service.  However, the 
discharge examination was negative for the peri-rectal warts 
and hemorrhoids, and the post service medical records are 
also negative for these disabilities.  Although the veteran 
has not withdrawn his appeal, he has contacted the RO and 
indicated that his hemorrhoids have resolved.  Therefore, as 
there is no evidence to show that the veteran currently has 
the disability for which he seeks compensation, service 
connection may not be established.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  

Dental Injury

In general, legal authority provides for various categories 
of eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
veterans having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); veterans whose service 
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any veteran scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161. 

If a dental condition is due to a combat wound or other 
service trauma, the veteran is entitled to VA outpatient 
dental treatment (for a specific dental condition due to 
trauma) as often as may be found necessary, regardless of 
when an application for such treatment is filed. (Class II(a) 
eligibility). 38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c). 

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381.

"Periodontal" is defined as "around a tooth."  Stedman's 
Medical Dictionary 1330 (26th Ed.).  "Gingivitis" is defined 
as inflammation of the gingiva, which is the tissue 
surrounding the teeth.  Stedman's at 717.  Gingivitis is, 
therefore, a periodontal disease.  In accordance with 38 
C.F.R. § 3.381, as a matter of law periodontal disease is not 
a disability for which service connection can be granted for 
the purpose of VA disability.  

The Board notes that in a precedent opinion VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

The service medical records show that on the veteran's 
initial dental examination in July 1983, there were possible 
carries at teeth #7 and #8.  

In October 1983, the veteran's tooth #17 became impacted, and 
was extracted.  He developed marked swelling the following 
day in the left lower cheek and submandibular area with 
trismus and dysphagia.  The veteran was hospitalized for five 
days with a diagnosis of left mandibular cellulitis secondary 
to extraction of impacted tooth #17.  He underwent incision 
and drainage of the left mandibular area with drain 
placement.  His course in the hospital was essentially 
uneventful, with slowly resolving symptoms.  After five days, 
the drain was removed, and the veteran was returned to duty.  

In August 1984, the veteran underwent cleaning around tooth 
#4 for gingivitis.  He had normal soreness following this 
procedure.  

October 1984 records show treatment of carries of teeth #2, 
#30, and #31.  

Records from November 1984 show that extraction of tooth #16 
was required.  The tooth was removed later that same month.  

The remainder of the service medical records show only 
routine dental care.  The December 1985 discharge examination 
was negative for any findings of a dental trauma or any other 
disability involving the teeth.  A December 1985 Report of 
Medical History obtained at this time was also negative for a 
dental trauma or disability.  

The post service medical records show that the veteran was 
afforded a VA dental examination in September 2001.  His 
medical records were obtained and reviewed by the examiner.  
The history of the removal of the lower left third molar in 
October 1983 was noted, as well as the subsequent 
hospitalization.  The records were negative for evidence of 
trauma or injury to the face, oral cavity, maxilla, or 
mandible.  The veteran reported a similar history, although 
he was uncertain from what area of the mouth the extraction 
had been performed.  On examination, there was no functional 
impairment due to loss of motion.  There were no 
temporomandibular joint noises, discomfort, or evidence of 
dislocation.  X-ray studies were negative for alveolar 
pathology associated with the areas of previous dental 
extractions.  There was evidence of early periodontal 
disease, several missing teeth, and multiple carious teeth.  
The diagnoses included no evidence of trauma or injury to the 
teeth, oral cavity, maxilla, or mandible, no functional 
impairment or loss of motion of masticatory process, and no 
loss of speech capabilities, no evidence of pathology 
associated with dental extraction sites, normal intraincisal 
opening and lateral excursions, and no evidence of 
temporomandibular abnormalities.  

The Board finds that entitlement to service connection for 
dental injury from trauma, for dental treatment purposes, is 
not warranted.  The evidence does not show that the veteran 
sustained a trauma or other injury to the teeth or oral 
cavity during active service.  The service medical records 
show that tooth #17 became impacted, and required extraction.  
The veteran was then hospitalized for treatment of an 
infection after the tooth was removed.  The remainder of the 
service medical records are negative for any further 
treatment or complaints in the area of tooth #17, and there 
was no diagnosis of a permanent disability as a result of 
this infection.  The veteran apparently contends that the 
extraction constitutes trauma.  However, as noted above, 
dental treatment of teeth, even extractions, during service 
do not constitute dental trauma.  See VAOPGCPREC 5-97, 62 
Fed. Reg. 15,566 (1997).  Finally, the September 2001 VA 
dental examination was negative for any evidence of a 
residual disability as a result of dental trauma or injury, 
and was also negative for any residual disability or 
pathology as a result of the impaction of tooth #17 and 
subsequent removal.  Therefore, as there is no evidence of a 
trauma during service, and no current evidence of the 
residuals of a trauma, service connection is not merited.  
See Degmetich v. Brown, 104 F.3d 1328 (1997).  


ORDER

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for a left ankle disability 
is denied. 

Entitlement to service connection for peri-rectal warts and 
hemorrhoids is denied. 

Entitlement to service connection for dental injury from 
service trauma, for dental treatment purposes, to include 
service connection for residuals of tooth extraction, is 
denied. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

